Citation Nr: 0844994	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-28 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine 
headaches.

2.  Entitlement to an initial increased rating for right 
wrist tendon repair (major) (right wrist disability), 
currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for scar 
residuals of excision of ganglion cyst from the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk

INTRODUCTION

The veteran served on active duty from April 1992 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for migraines and right and left wrist 
disabilities 

The veteran's right and left wrist disability claims are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDING OF FACT

The veteran has characteristic prostrating migraine headaches 
more than once a month.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but not 
higher, for migraine headaches have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran's headaches have been rated zero percent 
disabling under Diagnostic Code (DC) 8100.  Under that 
diagnostic code, less frequent headache attacks warrant a 
noncompensable rating.  Headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrant a 10 percent rating.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
warrant a 30 percent rating.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2008).

The veteran contends that he has migraines two to three times 
a month and has to take medication to control migraine 
attacks.  He states that, when a migraine begins, his eyes 
lose focus and he sees sparks or spots.  He gets dizzy and 
nauseated, and is unable to perform his job or drive, which 
makes it impossible for him to get home.  He further states 
that he has to find a dark office or space until his 
medication starts to work.   

In support of his claim, the veteran submitted statements 
from his private physician that corroborate his contentions 
as to the frequency and severity of attacks.  An April 2004 
note states that the veteran has chronic migraines with a 
frequency approximately three to four times per month.  The 
physician characterized the veteran's migraines as severe and 
debilitating, but responsive to Imitrex 50 mg.  Other 
medications did not alleviate the veteran's migraines.  The 
physician stated that the veteran's headaches do not progress 
to a full migraine majority of the time.  In September 2005, 
the same physician stated that the veteran has migraines two 
to three times per month, which he treats with 100 mg of 
Imitrex.  This medication begins to work an hour after the 
veteran takes it.  However, during that hour, the veteran is 
unable to drive or perform any work.  

After reviewing all the evidence, the Board finds that the 
veteran is entitled to a 30 percent disability rating for 
migraine headaches, but no higher.  Based on the veteran's 
statements and the physician's notes, the Board finds that 
the veteran's attacks are consistent with prostrating 
attacks, which occur at least once a month.  Therefore, the 
Board finds that the veteran's disability picture is more 
accurately reflected by a 30 percent disability rating.

The veteran is not, however, entitled to a higher rating 
because the evidence fails to show that he has very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Although the evidence 
indicates that the veteran's migraines last at least an hour 
before the medication begins to take effect, the veteran 
usually is able to continue functioning after the medication 
relieves the migraine.  In addition, the evidence does not 
show that he suffers from prolonged attacks.  Rather his 
headaches are generally relieved an hour after he takes 
medication.  

As for severe economic inadaptability, although the evidence 
shows that the veteran's migraines interfere somewhat with 
his employment, there is no indication that he has been 
unable to continue to work or that his ability to work has 
been severely effected.  Furthermore, there is no evidence 
that he has been instructed by a doctor to limit his work 
hours or to work at night due to his migraine headaches.  Nor 
is there any evidence that his migraines have caused severe 
economic hardship on the veteran such as by passing up other 
work opportunities.  Thus, the evidence fails to show that 
the veteran has very frequent completely prostrating and 
prolonged migraine attacks that are productive of severe 
economic inadaptability.  

Duties to Notify and Assist the Appellant

The veteran's headaches claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating of 30 percent for migraine headaches is 
granted subject to the laws and regulations governing the 
disbursement of monetary benefits.

REMAND

The medical evidence shows that the veteran may have 
orthopedic, neurologic and scar residuals of his right and 
left wrist disabilities.  The September 2004 VA examination 
report does not provide sufficient detail to rate these 
disabilities.  In addition, the evidence shows that the 
conditions may well have worsened since that time.  Thus, the 
Board must remand these claims to obtain any pertinent 
outstanding records and to afford the veteran a 
contemporaneous VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of all 
of his orthopedic, neurologic and scar 
manifestation of his service-connected 
right and left wrist disabilities.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should express the 
findings of range of motion studies in 
degrees and in relation to normal range 
of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joints.  
He or she should also comment on the 
presence of all neurological 
impairment, and describe the nature, 
size and manifestations of any 
scarring.  All findings and conclusions 
should set forth in a legible report.
	
2.  Then, readjudicate the claims.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and allow the 
appropriate opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


